The question presented is whether the Recorder of Hamilton County, Ohio, was under a mandatory duty to accept the deed and plat tendered by the relator for recording and to record it.
The instruments had not been tendered directly to the county auditor for transfer purposes prior to being tendered to the recorder, but a long standing practice has existed for the recorder to present instruments to the auditor for transfer. These documents were not rejected on that ground, and the respondent has expressly waived the point, and has asked the court to decide whether the documents are as a matter of law recordable.
I find myself unable to agree with my associates on that question. *Page 539 
It is conceded by the respondent that a surveyor could properly chart the courses and distances from the documents and properly index them. It is said that a center-line description, such as here employed, entails more work upon the recorder than a description by metes and bounds. Whether it does seems to me to be debatable, but that is not a ground for refusing to record it.
I have examined the recorded plat, to which the deed conveying the easement refers, and reading the deed in conjunction therewith I find no difficulty in tracing the perimeter of the easement and of determining its location both with reference to adjoining property and in all other respects.
It seems to me that the writ should issue.